Filed 3/10/21 P. v. Zitzer CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                          H047693, H047825
                                                                     (Santa Clara County
           Plaintiff and Respondent,                                  Super. Ct. Nos. B1801130, C1896795)

           v.

 ZACHARY ALAN ZITZER,

           Defendant and Appellant.


         In case No. C1896795, defendant Zachary Alan Zitzer pleaded no contest to
buying and receiving stolen property with a value exceeding $950; possession of a forged
driver’s license; and possession for sale of two controlled substances. In case
No. B1801130, Zitzer pleaded no contest to identify theft; buying and receiving stolen
property; possession of controlled substance paraphernalia; and possession of burglar
tools. The trial court imposed an aggregate term of three years in county jail.
         We appointed counsel, who filed an opening brief stating the case and the facts but
raising no specific issues. We notified Zitzer of his right to submit written argument on
his own behalf within 30 days. The deadline has passed and we received no response.
         We have reviewed the entire record under People v. Wende (1979) 25 Cal.3d 436
(Wende). (See also People v. Kelly (2006) 40 Cal.4th 106 (Kelly).) We conclude there is
no arguable issue on appeal, and we will affirm the judgment.
                        I. FACTUAL AND PROCEDURAL BACKGROUND
   A. Procedural Background
       In case No. C1896795, the prosecution charged Zitzer with seven counts: Count
1—buying and receiving stolen property with a value exceeding $950 (Pen. Code, § 496,
subd. (a))1; count 2—possession of a forged driver’s license (§ 470b); count 3—
possession for sale of cocaine (Health & Saf. Code, § 11351); count 4—possession for
sale of methamphetamine (Health & Saf. Code, § 11378); count 5—possession for sale of
Alprazolam (Health & Saf. Code, § 11375, subd. (b)(1)); count 6—possession of
controlled substance paraphernalia (Health & Saf. Code, § 11364); and count 7—
possession of burglar tools (§ 466). Zitzer pleaded no contest to counts 1, 2, 4, and 5 in
exchange for the reduction of count 5 to a misdemeanor under section 17 and dismissal of
the remaining counts. The trial court imposed a total term of three years, consisting of
the upper term of three years for count 1, concurrent 2-year terms for each of counts 2
and 4, and 10 days in county jail for count 5.
       In case No. B1801130, the prosecution charged Zitzer with four counts: Count
1—acquiring or retaining possession of personal identifying information of 10 or more
people with intent to defraud (§ 530.5, subd. (c)(3)); count 2—buying and receiving
stolen property with a value exceeding $950 (§ 496, subd. (a)); count 3—possession of
controlled substance paraphernalia (Health & Saf. Code, § 11364, subd. (a)); and count
4—possession of burglar tools (§ 466). The complaint further alleged Zitzer had
previously served a prior prison term. (§ 667.5, subd. (b).) Zitzer pleaded no contest to
all four counts in exchange for dismissal of the prior prison term. The trial court imposed
2-year terms for each of counts 1 and 2 concurrent with the sentence imposed in case No.
C1896795, and 30 days in county jail for each of counts 3 and 4 to be served
concurrently.


       1   Subsequent undesignated statutory references are to the Penal Code.
                                              2
        Zitzer timely appealed and did not seek a certificate of probable cause in either
case.
   B. Facts of the Offenses
        Police reports filed in case No. C1896795 state that police stopped Zitzer’s car for
several vehicle code violations and searched the car based on his consent and probation
status. Police found multiple fake identification cards; multiple credit cards; cocaine;
methamphetamine; suspected Xanax; glass narcotics pipes; Ziploc baggies; foil
packaging; scales; $611 in cash; makeshift keys; and numerous other items consistent
with identify theft.
        According to a postal inspection report filed in connection with case
No. B1801130, police stopped a car occupied by Zitzer and two other persons. Police
conducted a consent/probation search of the car and found drug paraphernalia; burglary
tools; and mail, birth certificates, driver’s licenses, credit cards, and other financial
documents that had been stolen from multiple victims. Police located eleven victims
from the recovered mail and personal documents.
                                         II. DISCUSSION
        We have reviewed the entire record under Wende, supra, 25 Cal.3d 436, and Kelly,
supra, 40 Cal.4th 106. We find no arguable issue on appeal, and we conclude appellate
counsel has fully complied with her responsibilities. (Wende, at p. 441.)
                                       III.   DISPOSITION
        The judgment is affirmed.




                                               3
                                 _______________________________
                                 Greenwood, P.J.




WE CONCUR:




_______________________________________________
 Bamattre-Manoukian, J.




______________________________________
 Grover, J.




People v. Zitzer
Nos. H047693/ H047825